Title: From Thomas Jefferson to James Jackson, 16 February 1803
From: Jefferson, Thomas
To: Jackson, James


          
            Dear Sir
            Washington Feb. 16. 1803
          
          Your favor of the 14th. was recieved on the same day, and will be duly attended to in the course of our affairs with the Creeks. in keeping Agents among the Indians two objects are principally kept in view. 1. the preservation of peace. 2. the obtaining lands. towards effecting the latter object we consider the leading the Indians to agriculture as the principal means from which we can expect much effect in future. when they shall cultivate small spots of earth & see how useless their extensive forests are, they will sell from time to time to help out their personal labour in stocking their farms, & procuring clothes & comforts from our trading houses. towards the attainment of our two objects of peace, & lands, it is essential that our agent acquire that sort of influence over the Indians which rests on confidence. in this respect I suppose no man has ever obtained more influence than Colo. Hawkins. towards the preservation of peace he is omnipotent. in the encouragement of agriculture among them he is indefatigable, & successful. these are important portions of his duty. but doubts are entertained by some whether he is not more attached to the interests of the Indians, than of the US. whether he is willing they should cede lands, when they are willing to do it. if his own solemn protestations can command any faith he urges the ceding lands as far as he finds it practicable to induce them. he only refuses to urge what he knows cannot be obtained. he is not willing to destroy his own influence by pressing what he knows cannot be obtained. this is his representation. against this I should not be willing to substitute suspicion for proof; but I shall always be open to any proofs that he obstructs cessions of land which the Indians are willing to make: and of this, Sir, you may be assured that he shall be placed under as strong a pressure from the Executive to obtain cessions, as he can feel from any opposite quarter to obstruct. he shall be made sensible that his value will be estimated by me in proportion to the benefits he can obtain for us. I am myself alive to the obtaining lands from the Indians by all honest & peaceable means, and I believe that the honest and peaceable means adopted by us will obtain them as fast as the expansion of our settlements with due regard to compactness will require. the war department, charged with Indian affairs, is under the impression of these principles and will second my views with sincerity. and, in the present case, besides the official directions which will go to Colo. Hawkins immediately to spare no efforts from which any success can be hoped to obtain the residue of the Oconee & Oakmulgee fork, I shall myself write to Colo. Hawkins and possess him fully of my views and expectations; and this with such explanations as I trust will bring him cordially into them, as they are unquestionably equally for the Interest of the Indians and ourselves.
          I have availed myself of the occasion furnished by your letter of explaining to you my views on this subject with candor, and of assuring you they shall be pursued unremittingly—when speaking of the Oakmulgee fork, I ought to have added that we shall do whatever can be done properly in behalf of Wafford’s settlement; and that as to the South-Eastern road, it will be effected; as we consider ourselves entitled on principles acknoleged by all men to an innocent passage through the lands of a neighbor, and to admit no refusal of it. Accept assurances of my great esteem and high consideration.
          
            Th: Jefferson
          
        